
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 482
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Kissell submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Miss Kristen Dalton for
		  being crowned Miss USA 2009.
	
	
		Whereas Kristen Dalton grew up in Concord, North Carolina,
			 and now lives in Wilmington, North Carolina;
		Whereas Kristen Dalton is currently an honors college
			 psychology and Spanish major at East Carolina University (ECU);
		Whereas Kristen Dalton is the ECU Vice-President of
			 Leadership for ODK National Leadership Honors Society, the Vice-President of
			 Psychology Honors Society, and she plans leadership events and forums on
			 campus;
		Whereas Kristen Dalton has lived in and completed mission
			 work in Guatemala and Spain, and is eager to travel to South Africa to work on
			 the AIDS campaign and other countries around the world;
		Whereas Kristen Dalton won the Miss USA crown on April 19,
			 2009, in Las Vegas, Nevada;
		Whereas the pageant included contestants from all 50
			 States and the District of Columbia;
		Whereas Kristen Dalton won Miss North Carolina in November
			 2008;
		Whereas Kristen Dalton also served as former Miss Greater
			 Wilmington 2006 as well;
		Whereas Kristen Dalton’s mother, Jennie Dalton, was Miss
			 North Carolina USA in 1982, and her sister Julia Dalton, served as Miss Teen
			 North Carolina USA in 2008; and
		Whereas Kristen Dalton will go on to represent the United
			 States in the Miss Universe pageant which will be held in the Bahamas in August
			 2009: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates Miss Kristen Dalton for being crowned Miss USA 2009.
		
